Citation Nr: 1008484	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for status post left ankle sprain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for plantar fasciitis with left heel spur.

3.  Entitlement to an initial disability rating in excess of 
10 percent for acromioclavicular joint arthritic changes of 
the left shoulder.

4.  Entitlement to an initial compensable disability rating 
for right calf tightness and muscle spasm.

5.  Entitlement to an initial compensable disability rating 
for left calf tightness and muscle spasm.

6.  Entitlement to an initial disability rating in excess of 
10 percent for neuralgia paresthesia from the lateral femoral 
cutaneous nerve damage of the left lateral thigh. 
7.  Entitlement to an initial disability rating in excess of 
10 percent for restless leg syndrome of the left leg.

8.  Entitlement to an initial disability rating in excess of 
10 percent for peptic ulcer disease and esophagitis with 
esophageal stricture and hiatal hernia.

9.  Entitlement to an initial disability rating in excess of 
10 percent for a degenerative changes and canal stenosis of 
the cervical spine.

10.  Entitlement to an initial disability rating in excess of 
50 percent for obstructive sleep apnea with recurring asthma 
and bronchitis.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to December 
2006.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, that granted service connection and awarded a 50 
percent disability rating for obstructive sleep apnea; 10 
percent disability ratings for cervical spine, left thigh, 
gastrointestinal, and left leg disabilities; and 
noncompensable disability ratings for left shoulder, left 
ankle, bilateral foot, left calf, and right calf 
disabilities, effective January 1, 2007.  The Veteran 
expressed disagreement with the assigned disability ratings 
and perfected a substantive appeal.

An October 2007 rating decision increased the disability 
ratings from zero to 10 percent for the Veteran's left 
shoulder, left ankle, and bilateral foot disabilities, 
effective January 1, 2007.  However, as those grants do not 
represent a total grant of benefits sought on appeal, the 
claims for increase remain before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

Finally, in a June 2007 notice of disagreement, the Veteran 
appears to have requested entitlement to adaptive equipment 
for service-connected cervical spine and bilateral foot 
disabilities.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  The Veteran was last afforded VA examinations in 
October 2006.  Generally, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  As it has been over three 
years since the Veteran's most recent VA examination, the 
Board finds that an updated VA examination is needed to fully 
and fairly evaluate the Veteran's claim for an increased 
rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (the Court determined the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his status 
post left ankle sprain.  The claims file 
should be reviewed and that review should 
be indicated in the examination report.  
All testing deemed necessary should be 
undertaken.  Specifically, the examiner 
should provide the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's left ankle and should 
provide the range of motion for the left 
ankle.  The examiner is also requested to 
specify whether the left ankle is 
ankylosed in any position.  If so, the 
examiner should identify the specific 
position in which the joint is ankylosed.  
In so doing, the examiner must clarify the 
precise definition of ankylosis of the 
ankle joint.

If the examiner finds that there is 
ankylosis of the left ankle, it should be 
specifically indicated whether the left 
ankle is ankylosed in plantar flexion less 
than 30 degrees; in plantar flexion, 
between 30 and 40 degrees; in 
dorsiflexion, between zero and 10 degrees; 
in plantar flexion at more than 40 
degrees; or in dorsiflexion at more than 
10 degrees; or with abduction, adduction, 
inversion or eversion deformity.

The examiner should also address whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the left ankle is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the left ankle disability upon 
his ordinary activity and the effect, if 
any, on his current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of this disability 
on the Veteran's ability to work, to 
include whether the disability is 
productive of severe economic 
inadaptability.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

2.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his 
bilateral plantar fasciitis with left heel 
spur.  The claims file should be reviewed 
and that review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.  
Specifically, the examiner should provide 
the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's feet, and indicate 
whether any of the following findings are 
present: weight bearing line being over or 
medial to the great toe; inward bowing of 
the tendo Achilles; pain on manipulation 
and use of the feet; objective evidence of 
marked deformity (pronation, abduction, 
etc.); pain on manipulation and use 
accentuated; indication of swelling on 
use; characteristic callosities; marked 
pronation; extreme tenderness of the 
plantar surfaces of the feet; marked 
inward displacement; and severe spasm of 
the "tendo Achilles" on manipulation, 
not improved by orthopedic shoes or 
appliances.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the bilateral foot disability 
upon his ordinary activity and the effect, 
if any, on his current level of 
occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the Veteran's 
ability to work, to include whether the 
disability is productive of severe 
economic inadaptability.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

3.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his 
acromioclavicular joint arthritic changes 
of the left shoulder.  The claims file 
should be reviewed and that review should 
be indicated in the examination report.  
All testing deemed necessary should be 
undertaken.  Specifically, the examiner 
should provide the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's left shoulder and state 
whether the Veteran is right hand or left 
hand dominant.  The examiner should also 
report whether there is malunion of the 
humerus, and if so, whether it is 
productive of moderate or marked 
deformity.  The examiner should state 
whether there is recurrent dislocation of 
the humerus at the scapulohumeral joint, 
and if so, whether there are (a) 
infrequent episodes, with guarding of 
movement only at the shoulder level, or 
(b) frequent episodes, with guarding of 
all arm movements.
With respect to the humerus, the examiner 
should state whether there is fibrous 
union, non-union (a false flail joint), or 
loss of the head (flail shoulder).  As 
regards the clavicle or scapula, the 
examiner should state whether there is 
dislocation, malunion, or non-union; and, 
if non-union, whether it is with or 
without loose movement.

The examiner should also address whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the left shoulder is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should also render an 
assessment, based on all findings, as to 
whether motion of the Veteran's left arm 
is best characterized as: limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 degrees 
from the side.  With respect to the 
scapulohumeral articulation, the examiner 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the Veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.
The examiner should also report any 
pertinent neurological manifestations 
associated with the left shoulder 
disability.  If any related paralysis is 
found to be present, the examiner should 
identify the respective nerve, and 
indicate whether it is complete or 
incomplete paralysis, and whether it is 
mild, moderate, or severe.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the left shoulder disability 
upon his ordinary activity and the effect, 
if any, on his current level of 
occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the Veteran's 
ability to work, to include whether the 
disability is productive of severe 
economic inadaptability.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

4.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his right 
and left calf tightness and muscle spasm.  
The claims file should be reviewed and 
that review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.  
Specifically, the examiner should provide 
the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's right and left calf and 
for each calf, the examiner should discuss 
the degree of severity as "severe," 
"moderately severe," "moderate," or 
"slight" regarding any dysfunction with 
propulsion, plantar flexion of the foot 
(1); stabilization of the arch (2, 3); 
flexion of the toes (4, 5); flexion of the 
knee (6), and affected muscles; namely (1) 
triceps surae (gastrocnemius and soleus); 
(2) tibialis posterior; (3) peroneus 
longus; (4) peroneus brevis; (5) flexor 
hallucis longus; (6) flexor digitorum 
longus; (7) popliteus; and (8) plantaris.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the bilateral calf disability 
upon his ordinary activity and the effect, 
if any, on his current level of 
occupational impairment.  An opinion 
should be provided concerning the impact 
of these disabilities on the Veteran's 
ability to work, to include whether the 
disabilities are productive of severe 
economic inadaptability.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

5.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his 
neuralgia paresthesia from lateral femoral 
cutaneous nerve damage of the left lateral 
thigh.  The claims file should be reviewed 
and that review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.  
Specifically, the examiner should provide 
the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's left thigh and should 
indicate whether the Veteran's neuralgia 
paresthesia from the lateral femoral 
cutaneous nerve damage of the left lateral 
thigh is manifested by mild, moderate, or 
severe incomplete paralysis; or by 
complete paralysis of the external 
popliteal nerve (common peroneal), to 
include whether there is foot drop, droop 
of the phalanges of the toes, loss of 
dorsiflexion of the foot, loss of 
extension of the proximal phalanges of the 
toes, loss of abduction, weakened 
adduction, or anesthesia covering the 
entire dorsum of the foot and toes.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the left thigh disability upon 
his ordinary activity and the effect, if 
any, on his current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of this disability 
on the Veteran's ability to work, to 
include whether the disability is 
productive of severe economic 
inadaptability.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

6.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his 
restless leg syndrome of the left leg.  
The claims file should be reviewed and 
that review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.  
Specifically, the examiner should provide 
the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's left leg and indicate 
whether the convulsive tics of the left 
leg are "mild," "moderate," or 
"severe."  The examiner should also 
review pertinent aspects of the Veteran's 
medical and employment history, and 
comment on the effects of the restless leg 
syndrome of the left leg upon his ordinary 
activity and the effect, if any, on his 
current level of occupational impairment.  
An opinion should be provided concerning 
the impact of this disability on the 
Veteran's ability to work, to include 
whether the disability is productive of 
severe economic inadaptability.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

7.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his peptic 
ulcer disease and esophagitis with 
esophageal stricture and hiatal hernia.  
The claims file should be reviewed and 
that review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.  
Specifically, the examiner should provide 
the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's gastrointestinal 
disabilities.

With respect to peptic ulcer disease, the 
examiner should indicate whether it is (a) 
mild; with recurring symptoms once or 
twice yearly; (b) moderate; wit recurring 
episodes of severe symptoms two or three 
times a year averaging 10 days in 
duration, or with continuous moderate 
manifestations; (c) moderately severe, 
less than severe but with impairment of 
health manifested by anemia and weight 
loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four or more times a year; or (d) 
severe; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.

With respect to esophagitis and a hiatal 
hernia, the examiner should indicate 
whether there are (a) two or more of the 
symptoms of dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive or 
considerable impairment of health; or (b) 
symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with 
moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.

With respect to esophageal stricture, the 
examiner should indicate whether it is 
"moderate;" or "severe," permitting 
liquids only, and if so whether there is 
marked impairment of general health.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the gastrointestinal 
disabilities upon his ordinary activity 
and the effect, if any, on his current 
level of occupational impairment.  An 
opinion should be provided concerning the 
impact of these disabilities on the 
Veteran's ability to work, to include 
whether the disabilities are productive of 
severe economic inadaptability.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

8.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his 
degenerative changes and canal stenosis of 
the cervical spine.  The claims file 
should be reviewed and that review should 
be indicated in the examination report.  
All testing deemed necessary should be 
undertaken.  Specifically, the examiner 
should provide the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's cervical spine and should 
provide the range of motion findings of 
the cervical spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation), expressed in 
degrees.

The examiner should also address whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the left ankle is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should identify any 
associated neurological deformities 
associated with the service-connected 
cervical spine disorder.  The severity of 
each neurological sign and symptom should 
be reported, to include whether any 
neurological symptomatology equates to 
"mild," "moderate," "moderately 
severe" or "severe," incomplete 
paralysis or complete paralysis of the 
respective nerves.  Moreover, state 
whether any additional nerve is affected 
and if so state the severity of the 
impairment of the nerve affected.

The examiner should state whether the 
Veteran has intervertebral disc syndrome.  
If so, state whether the intervertebral 
disc syndrome results in incapacitating 
episodes, and if so, the duration of the 
episodes over the preceding 12 months 
should be reported.  The examiner should 
note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the cervical spine disability 
upon his ordinary activity and the effect, 
if any, on his current level of 
occupational impairment.  An opinion 
should be provided concerning the impact 
of this disability on the Veteran's 
ability to work, to include whether the 
disability is productive of severe 
economic inadaptability.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

9.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity his 
obstructive sleep apnea with recurring 
asthma and bronchitis.  The claims file 
should be reviewed and that review should 
be indicated in the examination report.  
All testing deemed necessary should be 
undertaken.  Specifically, the examiner 
should provide the following information:

The examiner should identify all pathology 
found to be present.  Spirometric 
pulmonary function testing should contain 
the full range of results, including FEV-
1, FEV-1/FVC, DLCO (SB), and maximum 
oxygen consumption.  Both pre-and post-
bronchodilation test results should be 
reported in detail.  If post-
bronchodilation testing is not conducted, 
the examiner should explain why not.  If 
the examiner determines that the DLCO test 
is not needed, a statement as to why not 
(e.g., there are decreased lung volumes 
that would not yield valid test results) 
should be included in the report.  If 
there are any conflicts with respect to 
the FEV-1, FEV-1/FVC, and DLCO (SB) 
findings, the examiner should state which 
finding most accurately reflects the 
current level of disability.

The examiner should indicate whether the 
Veteran requires (a) intermittent 
inhalational or oral bronchodilator 
therapy; (b) daily inhalational or oral 
bronchodilator therapy, or; inhalational 
anti-inflammatory medication; (c) monthly 
visits to a physician for required care of 
exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral 
or parental) corticosteroids; or is 
manifested by (d) more than one attack per 
week with episodes of respiratory failure, 
or; requires daily use of systemic (oral 
or parental) high dose corticosteroids or 
immuno-suppressive medications.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the respiratory disabilities 
upon his ordinary activity and the effect, 
if any, on his current level of 
occupational impairment.  An opinion 
should be provided concerning the impact 
of these disabilities on the Veteran's 
ability to work, to include whether the 
disability is productive of severe 
economic inadaptability.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

10.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

11.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims 
(Court) for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

